Title: To James Madison from George Washington, 16 December 1786
From: Washington, George
To: Madison, James


My dear Sir.
Mount Vernon Decr. 16th. 1786.
Your favor of the 7th. came to hand the evening before last. The resolutions which you say are inserted in the Papers, I have not yet seen. The latter come irregularly, tho’ I am a subscriber to Hays Gazette.
Besides the reasons which are assigned in my circular letter to the several State Societies of the Cincinnati, for my non-attendance at the next General meeting to be holden in Philadelphia the first Monday of May, there exists one of a political nature, which operates more forceably on my mind than all the others; and which, in confidence, I will now communicate to you.
When this Society was first formed, I am persuaded not a member of it conceived that it would give birth to those Jealousies, or be chargeable with those dangers (real or imaginary) with which the minds of many, & some of respectable characters, were filled. The motives which induced the Officers to enter into it were, I am confident, truly & frankly recited in the Institution: one of which, indeed the principal; was to establish a charitable fund for the Relief of such of their compatriots—the Widows—and dependants of them—as were fit subjects for their support; & for whom no public provision had been made. But the trumpet being sounded, the alarm was spreading far & wide; I readily perceived therefore that unless a modification of the plan could be effected (—to anihilate the Society altogether was impracticable, on acct. of the foreign Officers who had been admitted)—that irritations wd. arise which would soon draw a line betn. the Society, & their fellow Citizens. To prevent this—To conciliate the affections—And to convince the World of the purity of the plan—I exerted myself, and with much difficulty, effected the changes which appeared in the Recommendation from the General Meeting to those of the States; the accomplishment of which was not easy; & I have since heard, that whilst some States acceded to the recommendation, others are not disposed thereto, alledging that, unreasonable prejudices and ill founded jealousies ought not to influence a measure laudable in its institution, & salutary in its objects & operation. Under these circumstances, there will be no difficulty in conceiving, that the part I should have had to have acted, would have been delicate. On the one hand, I might be charged with dereliction to the Officers, who had nobly supported, and had treated me with uncommon marks of attention and attachment. On the other, with supporting a measure incompatible (some say) with republican principles. I thought it best therefore without assigning this (the principal reason) to decline the Presidency, and to excuse my attendance at the meeting on the ground, which is firm & just; the necessity of paying attention to my private concerns; to conformity to my determination of passing the remainder of my days in a state of retirement—and to indisposition; occasioned by Rheumatick complaints with which, at times, I am a good deal afflicted. Professing at the same time my entire approbation of the institution as altered, and the pleasure I feel at the subsidence of those Jealousies which yielded to the change. Presuming, on the general adoption of them.
I have been thus particular to shew, that under circumstances like these, I should feel myself in an awkward situation to be in Philadelphia on another public occasion during the sitting of this Society. That the prest. aera is pregnant of great, & strange events, none who will cast their eyes around them, can deny. What may be brought forth between this and the first of May to remove the difficulties which at present labour in my Mind, against the acceptance of the honor which has lately been conferred on me by the Assembly, is not for me to predict; but I should think it incompatible with that candour which ought to characterize an honest mind, not to declare that under my present view of the matter, I should be too much embarrassed by the meetings of these two bodies in the same place, in the same moment (after what I have written) to be easy in the situation; and consequently, that it wd. be improper to let my appointment stand in the way of any other.
Of this, you who have had the whole matter fully before you, will judge; for having received no other than private intimation of my election, and unacquainted with the formalities which are, or ought to be used on these occasions, silence may be deceptious, or considered as disrespectful. The imputation of both, or either, I would wish to avoid. This is the cause of the present disclosure, immediately on the receipt of your letter, which has been locked up by Ice; for I have had no communication with Alexandria for many days, till the day before yesterday.
My sentiments are decidedly against Commutables; for sure I am it will be found a tax without a Revenue. That the people will be burthened—The public expectation deceived—And a few speculators only, enriched. Thus the matter will end, after the morals of some, are more corrupted than they now are—and the Minds of all, filled with more leaven, by finding themselves taxed, and the public demands in full force. Tobacco, on acct. of the public places of deposit, and from the accustomed mode of negotiating the article, is certainly better fitted for a commutable than any other production of this Country; but if I understand the matter rightly (I have it from report only) will any man pay five pound in specie for five taxables, when the same sum (supposing Tobo. not to exceed 20/: pr Ct.) will purchase 500 lbs of Tobo. & this, if at 28/. will discharge the tax on Seven? And will not the man who neither makes, nor can easily procure this commodity, complain of the inequality of such a mode, especially when he finds that the Revenue is diminished by the difference, be it what it may, between the real & nominal price and that he is again to be taxed to make this good? These, & such like things, in my humble opinion, are extremely hurtful, and are among the principal causes of the present depravity & corruption without accomplishing the object in view for it is not the shadow, but the substance with which Taxes must be paid, if we mean to be honest. With sentiments of sincere esteem & regard. I am. Dear Sir Yr. Most Obedt. & Afft Ser
Go: Washington
